Citation Nr: 0924779	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  05-20 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, 
Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1985 to 
February 1986, and from November 1990 to May 1991.  He also 
served as a member of the Army Reserve.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for schizoaffective 
disorder (claimed as a nervous condition).  The Board 
remanded the claim for additional development in October 
2007.


FINDING OF FACT

It is as likely as not that the Veteran's acquired 
psychiatric disorder (schizoaffective disorder) first 
manifested during his active service.


CONCLUSION OF LAW

Schizoaffective disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2008).  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  Service connection for certain chronic 
diseases, including psychoses, such as schizophrenia, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The Veteran contends that he is entitled to service 
connection for a psychiatric disorder that initially 
manifested during his second period of active service.  He 
asserts that he began to experience auditory hallucinations 
during that period of service, and felt that he was unable to 
concentrate or handle the stresses of service, resulting in 
disciplinary problems.  He further asserts that when he 
sought the assistance of the Chaplain, proceedings to 
separate him from service were initiated, and he subsequently 
was discharged from service for reasons he contends were 
related to his psychiatric disorder.   

In statements submitted in support of his claim, the Veteran 
asserted that he underwent psychiatric evaluation on multiple 
occasions during his second period of active service and that 
he received counseling.  His service treatment records 
reflect that on examination in October 1990, prior to 
entering into his second period of active duty, the Veteran 
reported a history of sleep walking five years earlier.  
Based upon his reported history of somnambulance, the Veteran 
was referred for psychiatric evaluation.  At that time, the 
Veteran reported that while in the Army National Guard, he 
had been told by others on duty that he had climbed down from 
his bunk while sleeping.  He stated that it had been an 
isolated incident, and that to his knowledge, he had not had 
another occurrence, including at home during his childhood or 
adolescence.  He had never been told by his parents that he 
had slept walked.  He denied a history of having been treated 
for his nerves, and also denied experiencing seizures or 
periods of unconsciousness, and indicated that he had always 
been in good health.  He stated that he drank alcohol in 
moderation, although he admitted one arrest for public 
drunkenness.  He denied a history of drug use.  Mental status 
examination revealed no evidence of a mood or thought 
disorder.  His affect was determined to be appropriate and 
his associations intact.  With just one isolated incident of 
sleep walking, the examiner determined that a diagnosis of 
somnambulism was inappropriate.  The impression was no acute 
mental disorder.  Additional notations dated at that time 
indicate that the Veteran was felt to be emotionally stable, 
mature, and very well motivated.  

Despite the Veteran's assertions that he received psychiatric 
counseling, his available service records do not demonstrate 
that he complained of psychiatric abnormalities or that he 
received psychiatric treatment, with the exception of 
evaluation for mental competency in March and May of 1991, 
prior to his discharge from service in May 1991.  His service 
records do, however, show that by March 1991, the Veteran's 
duty performance was felt to be "totally unsatisfactory" in 
that he had "failed to meet the daily standards that were 
expected of a soldier" in that command, and that his "total 
disregard for [those] standards lowere[d] the morale of the 
unit," leading to his separation from service under Chapter 
13.  On both occasions on which the Veteran underwent 
psychiatric evaluation prior to his discharge, it was 
determined that the Veteran had the mental capacity to 
understand and participate in the discharge proceedings.  At 
the time of his separation from service, no psychiatric 
disorder was diagnosed.

Significantly, in an April 2008 response to a request for 
mental health records, the Department of the Air Force 305th 
Air Mobility Wing stated that mental health records were 
destroyed after 5 years of inactivity.  Thus, all records 
currently on file were dated from 2003 to the present.  
Because records dated from the Veteran's service in 1990 and 
1991 have been destroyed, there are no contemporaneous 
records available to demonstrate his contentions regarding 
psychiatric treatment in service.  

Although the Veteran's official service records do not 
demonstrate that he underwent counseling related to 
psychiatric complaints or that he sought the Chaplain's 
assistance, a contemporaneous letter, written by the Veteran 
in February 1991, demonstrates that the Veteran sought the 
Chaplain's support in obtaining a discharge from service 
under Chapter 13.  In this letter, the Veteran explained that 
he had aspirations of being eligible for the Officers 
Candidate School, but that in his current "inferior 
status," he was unable to accomplish the requirements.  He 
stated that his current entry level position was "giving 
[him] a case of high blood pressure, not to mention what it 
[had] done to his central nervous system."  He went on to 
state that all doctors did for nervous breakdowns, to his 
knowledge, was prescribe antidepressants, which he did not 
feel was either rewarding or enriching.  He requested that he 
be discharged from the military under Chapter 13 and that he 
be allowed to return to his civilian life, where he could 
"rectify [his] life" and "restore [his] nerves."  Although 
the letter is not signed by the Chaplain, there is a blank 
signature space where the Veteran intended the Chaplain to 
sign.   

In numerous statements submitted in support of his claim, the 
Veteran stated that although he did not seek formal 
psychiatric treatment following his discharge from service in 
1991, he continued to experience the hallucinations, 
confusion, disorderliness, paranoia, and nervousness that had 
begun in service.  He additionally stated that these symptoms 
prohibited him from obtaining gainful employment; he had not 
been employed since his separation from service.

Lay statements submitted by the Veteran's family members 
corroborate his assertions.  His parents and siblings each 
stated that the Veteran seemed to be a different person 
following his discharge from service.  He was enormously 
paranoid of everyone, including his family, and largely 
isolated himself.  He had not worked since his discharge from 
service.  In addition, despite pleading with the Veteran, 
they were unable to get him to agree to seek regular 
psychiatric treatment until June 2003.  Until then, the 
Veteran had refused to seek psychiatric treatment, insisting 
that there was nothing wrong with him.

Despite that the Veteran did not seek regular, formal 
psychiatric treatment until June 2003, the record reflects 
that the Veteran underwent psychiatric evaluation in May 
2000, in conjunction with a claim for disability benefits 
from the Social Security Administration.  He was observed at 
that time to be very odd in his presentation and to have an 
"extremely strange" interpersonal manner.  He reported a 6-
month history of military service, but stated that he had 
been unable to cope with the military due to his "nerves."  
The examining psychologist noted at the outset of the report 
of examination that the Veteran had brought with him a 
handwritten 3-page rambling narrative about his life 
condition and stress, which demonstrated a severe loosening 
of thought processes and content, indicative of paranoia, if 
not paranoid schizophrenia.  Examination confirmed a 
diagnosis of paranoid schizophrenia.  The examiner did not 
comment as to whether the schizophrenia was in any way 
related to the Veteran's military service.

There is no further record of psychiatric treatment until 
June 2003, when the Veteran was referred for evaluation 
related to stress resulting from degenerative joint disease.  
Upon his initial evaluation, the Veteran reported that he 
experienced anxiety attacks and stayed in his house with the 
doors locked and that he did not answer the telephone.  He 
related his low tolerance for frustration to the amount of 
pain he had to endure.  His initial psychiatric evaluation 
resulted in an assessment of major depressive disorder, 
single episode.  He was subsequently assessed with 
schizophrenia.

The Veteran underwent additional psychiatric examination in 
conjunction with his Social Security disability benefits in 
August 2003.  He was again assessed with chronic paranoid 
schizophrenia.  The examiner did not comment as to whether 
the schizophrenia was in any way related to the Veteran's 
military service.

The Veteran underwent VA psychiatric examination in January 
2004.  The Veteran was noted to be extremely talkative with a 
disorganized thought process, but to appear to be reliable.  
The Veteran stated that his psychiatric problems had begun 
while he was stationed in Germany during his second period of 
active service.  He stated that while he was in Germany, he 
began to experience panic, anxiety, and "psychological 
fatigue," and auditory hallucinations.  He stated that in 
service, he began hearing "angels' voices," telling him all 
kinds of different things, especially that children were in 
danger.  He stated that he attempted to seek psychiatric 
treatment in service but that he never underwent regular 
treatment, although he had been informed that he had a 
"nervous" disorder.  He associated his psychological 
breakdown with the onset of the auditory hallucinations.  
Since his discharge, he had not been able to function "at 
all."  He suffered from paranoid delusions, ideas of 
reference, thinking about conspiracy, and hearing the voices 
of angels and other people.  He was unable to concentrate and 
frequently felt depressed.  He additionally had experienced 
severe insomnia, unpredictable mood changes, crying spells, 
lots of energy, became easily excited, hyperactive, and 
energetic, and at times did not know what to do with his 
energy level.  He had not been able to maintain a job.  He 
had not sought regular psychiatric treatment since his 
discharge from service because he was "in denial about [his] 
illness."  Finally, with the strong encouragement of his 
family, he had sought psychiatric treatment approximately 10 
months earlier.  Mental status examination resulted in an 
assessment of schizoaffective disorder, possibly bipolar 
type.  The examiner determined, based upon the examination, 
that the Veteran's schizoaffective disorder had started while 
he was stationed in Germany during military service.  

In February 2004, the Veteran began to receive psychiatric 
treatment from VA.  Records dated from February 2004 to June 
2004 show continued treatment for schizoaffective disorder.  
At no time, however, did any treating clinician relate his 
schizoaffective disorder to his active service.

The Veteran again underwent VA psychiatric examination in 
June 2004, by a Board of psychiatrists, as a result of which 
he was again diagnosed with schizoaffective disorder.  At the 
time of that examination, the Veteran reported that he had 
been experiencing symptoms associated with schizophrenia 
since his separation from service but that he had not sought 
psychiatric treatment because he had been in denial about his 
illness.  The examiners, however, determined that because the 
Veteran had not needed or required treatment for the symptoms 
that manifested during his military service until 12 years 
after his separation from service, it was not likely that the 
symptoms he experienced in service were the same as those 
associated with schizoaffective disorder.  That is, had the 
Veteran developed schizoaffective disorder in service, he 
would have needed or required psychiatric treatment prior to 
12 years after his discharge from service.

VA clinical records dated from July 2004 to April 2006 show 
continued treatment for schizoaffective disorder. At no time, 
however, did any treating clinician relate his 
schizoaffective disorder to his active service.

The Veteran underwent general VA examination in December 
2006.  At the time of the examination, the Veteran reported 
that he had been discharged from service due to psychological 
problems.  He described experiencing the onset of paranoia 
and panic attacks in service, ultimately resulting in a 
diagnosis of paranoid schizophrenia.  He stated that he had 
not been employed since he had been released from service.  
The examiner declined to provide an opinion relating to the 
Veteran's psychiatric condition, noting that he was scheduled 
for psychiatric examination in January 2007.

On psychiatric examination in January 2007, the Veteran 
stated that he felt as though his psychiatric illness had 
probably begun when he was 18 years old, as he remembered 
thinking at that time that he mafia had been following him.  
However, he had been able to enter the military and had been 
able to work part-time shifts in the military.  When his 
shifts were switched to full-time, however, he had 
experienced severe anxiety and panic attacks.  He was unable 
to breathe, and lost his concentration.  He stated that he 
had seen a psychiatrist in service, and that he had been 
immediately discharged from service right after seeing the 
psychiatrist.  He stated that he had continued to experience 
the symptoms that began in service:  paranoia, anxiety, 
panic, etc., since he had been discharged from service.  He 
stated that after his discharge from service, he had lived 
with his grandmother, who had supported him until her death 
in the year 2000.  After she died, he applied for disability 
benefits from the Social Security Administration.  

Mental status examination resulted in a diagnosis of 
schizophrenia, paranoid type.  The examiner determined that 
the Veteran's schizophrenia had rendered him completely 
unemployable throughout his adult life, and had also resulted 
in his premature discharge from military service.  

Regardless of the lack of contemporaneous medical evidence, 
the Veteran has provided both competent and credible 
testimony regarding the incurrence of altered thinking and 
hearing voices during service, and as to the continuation of 
such symptoms after his separation from service.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although the June 
2004 board of psychiatrists determined that the Veteran's 
schizophrenia had not likely manifested in service because he 
had not needed any psychiatric treatment for 12 years after 
his discharge from service, the Board finds that this opinion 
is of limited probative value, given the statements of both 
the Veteran and the Veteran's family members indicating that 
the Veteran had refused to seek psychiatric treatment after 
his separation from service despite the pleas of his family 
members, due to his severely limited insight into his 
psychiatric condition.  His family members have additionally 
provided competent and credible testimony regarding the 
change in the Veteran's behavior noted at the time of his 
discharge from service.  The Veteran's service records and 
the February 1991 letter support the contentions of altered 
behavior, in that they show that while he was able to 
successfully complete his first period of active service, 
during his second period of service he was discharged for 
"failure to improve."  The letter additionally shows that 
at the time of his discharge from service in 1991, the 
Veteran felt that his psychological health was suffering.  
Additionally significant is the fact that at no time since 
his separation from service has the Veteran been gainfully 
employed.  While the Veteran and his family members are not 
competent to diagnose his in-service symptoms as the initial 
manifestations of schizophrenia, the January 2004 and January 
2007 VA psychiatrists have determined that it is more likely 
than not that the symptoms reported by the Veteran and his 
inability to adapt to the stresses of military life were the 
initial manifestations of schizophrenia.  In this case, 
service incurrence has been shown by satisfactory lay 
evidence, continuity of the disability since service, and 
competent medical opinions relating his current schizophrenia 
to his active service.  Thus, the Board finds that it is more 
likely than not that his current schizophrenia was incurred 
as a result of his service.  As the preponderance of the 
evidence is in favor of the appellant's claim, service 
connection for schizophrenia is warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the favorable disposition, a discussion as to whether 
VA duties pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been satisfied is not required.  


ORDER

Service connection for schizoaffective disorder is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


